DETAILED ACTION
1.	Claims 1-17 of application 16/942,885, filed on 30-July-2020, are presented for examination.  The IDS received on the same date has been considered.  The present application is a CIP of application 16/752,849, filed on 27-January-2020.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting Rejections
2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

2.2	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 6 of co-pending application 16/942,860.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘860 application are directed to loading an unmanned aerial vehicle with multiple items.  Furthermore, the features of claim 1 of the present invention are primarily directed to the corresponding features in claims 1, 2, 4 and 6 of the ‘860 application.  See the following comparison:
Present Claim 1:  A method for loading an Unmanned Aerial Vehicle (UAV) with multiple items [‘860: Claim 1 (A method for loading an Unmanned Aerial Vehicle (UAV) with one or more items)], comprising: 
determining a weight, size, and Center of Gravity (COG) of each of the multiple items [‘860: Claim 6 (determining a weight distribution of each of the one or more items in multiple orientations using one or more scales and using the resulting distributions to determine the COG.)]; 
positioning the multiple items relative to one another such that a combined COG of the multiple items will be positioned within a predetermined region [‘860: Claim 2 (matching the combined COG of the one or more items with the COG of the UAV includes positioning the combined COG within a predetermined region around the COG of the UAV.)]; and 
loading the multiple items onto the UAV with the combined COG of the multiple items positioned within the predetermined region [‘860: Claim 4 (loading the UAV with the one or more items such that the combined COG of the one or more items is matched with the COG of the UAV)].
For at least these reasons, one of ordinary skill would have found it obvious that the features in claim 1 of the present invention, and claims 1, 2, 4 and 6 of the ‘860 application, which were present on the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘860 application and the specifications of both the present invention and the ‘860 application support the identical critical features noted above.  

Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.2	Claims 1-12 and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Helon, JR., USP Publication 2009/0114773.

3.3	Helon discloses:
Claim 1:  A method for loading an Unmanned Aerial Vehicle (UAV) [¶0005; 0006 (an unmanned cargo drone); 0047] with multiple items, comprising: 
determining a weight, size, and Center of Gravity (COG) [0010 (describes positioning of the containers relative to the aircraft’s CG, based on the weight of the container); 0055-0056; see Fig. 3 (shows a plurality of sizes of the items placed in the container); and Fig. 9 (WTs 1-3)] of each of the multiple items; 
positioning the multiple items relative to one another such that a combined COG of the multiple items will be positioned within a predetermined region [0010; 0039; 0046; 0049; 0055-0056]; and 
loading the multiple items onto the UAV with the combined COG of the multiple items positioned within the predetermined region [0018; 0044 (loading the containers onto the aircraft); 0055-0056].

Claim 2:  wherein the predetermined region is defined relative to at least one of a COG of the UAV, a COG of a container to be transported by the UAV, and a COG of a cargo bay of the UAV [0010; 0039; 0046; 0049; 0055-0056].

Claim 3:  wherein a size of the predetermined region is based on a combined weight of the multiple items [0039; 0055-0056].

Claim 4:  wherein a size of the predetermined region is based on capabilities of the UAV [0003 (the placement of the added weight relative to the aircraft's center of gravity (CG) is critical to its flight-readiness. Each aircraft has a predetermined range of acceptable CG which must be maintained in order to provide stability and control of the aircraft in flight.)].

Claim 5:  wherein a size of the predetermined region is based on at least one of a size and weight of a container selected to hold the multiple items during transport of the multiple items [0039; 0055-0056].

Claim 6:  wherein determining the COG of each of the one or more items includes determining a weight distribution of each of the one or more items in multiple orientations using one or more scales [0055 (The cargo containers are arranged on the aircraft beam in accordance with their weight so as to provide the proper weight distribution to maintain the aircraft's CG within a range acceptable for flight)] and using the resulting distributions to determine the COG [0017; 0044 (coupling the containers together in any number of arrangements); see also Fig. 3)].

Claim 7:  wherein determining the COG of each of the one or more items includes temporarily lifting the one or more items with the UAV [0044 (the containers may be loaded onto the aircraft individually or they may be coupled together in groups to form larger cargo units)] and using flight data of the UAV to estimate a COG of the one or more items [0055].

Claim 8:  wherein the flight data includes at least one of speeds of each rotor, flight corrections [0055 (FIG. 8 also shows the various forces that act upon an aircraft in flight, that may be affected by the positioning of the containers)], drift, and accelerometer data.

Claim 9:  wherein a combined weight of the multiple items and the flight data is used to estimate the COG of each of the one or more items [0042 (maximum weight capacity, proper weight distribution of the cargo within the container); 0043 (A load carrying test may be conducted to verify that the container has the minimum structural integrity.); 0044 (The containers may be coupled together in accordance with their individual total weights)].

Claim 10:  further comprising securing the multiple items together by at least one securing medium [0053 (mounts bolted to the floor)] including a separate box, in a reusable container, a thin plastic film, cords, bands, and a parachute [0019 (detachably attaching together adjacent containers)].

Claim 11:  wherein a COG of the at least one securing medium is included in the combined COG that is positioned within the predetermined region [0053 (accommodating variations in container length and placement. Such incremental adjustment may be provided by patterns of attachment holes in the floor to allow for lateral or longitudinal repositioning of the mounts (relative to the CG of the aircraft)] once the container or containers are in place.)].

Claim 12:  wherein positioning the multiple items relative to one another includes securing the multiple items to one of walls and shelves of one of a container, the UAV, and a cargo bay of the UAV [0053 (accommodating variations in container length and placement. Such incremental adjustment may be provided by patterns of attachment holes in the floor to allow for lateral or longitudinal repositioning of the mounts once the container or containers are in place.); 0049.

Claim 17:  wherein positioning the multiple items relative to one another and loading the multiple items onto the UAV are performed simultaneously [0044 (the containers may be loaded onto the aircraft individually or they may be coupled together in groups to form larger cargo units); 0053 (accommodating variations in container length and placement. Such incremental adjustment may be provided by patterns of attachment holes in the floor to allow for lateral or longitudinal repositioning of the mounts once the container or containers are in place.)].

Claim Rejections under 35 U.S.C. § 103
4.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.2 	Claims 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Helon, JR., USP Publication 2009/0114773, in view of Lisso et al., USP 10,183,424.

4.3	Helon discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 134-16.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Lisso describes these features, including:
Claim 13:  wherein positioning the multiple items relative to one another includes using spacers and fillers to position the multiple items within one of a container, the UAV, and a cargo bay of the UAV [0027 (such as whether the product should be shipped, or landed, in an upright position, whether the center of gravity should be higher or lower, whether a weight, for example, a metal or ceramic plate, is to be used to assure an upright position for shipping or landing)].

Claim 14:  wherein the spacers and fillers include lightweight materials including at least one of cardboard, polystyrene foam [0014; 0030; 0031], air pillows, inflated cushioning, and paper.

Claim 15:  wherein the spacers and fillers include multiple shapes including at least one of cuboids, wedges, and cylinders [0027 (For example, if the product is a bottle containing a liquid, then the shipping container may be in the shape of a cylinder.)].

Claim 16:  wherein at least one of the spacers and fillers includes a region for receiving one or more weights, and wherein the one or more weights are included in the combined COG that is positioned within the predetermined region [0027 (such as whether the product should be shipped, or landed, in an upright position, whether the center of gravity should be higher or lower, whether a weight, for example, a metal or ceramic plate, is to be used to assure an upright position for shipping or landing); 0030 (If a weight is desired to achieve a desired center of gravity or package orientation, then the weight may be placed on the bottom mold form, platform, or pedestal and then the product placed on the weight.)].

4.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention to modify the cargo transportation system of Helon with the expanded foam shipping container of Lisso, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-A(2) on the attached PTO-892 Notice of References Cited:
	Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
	Document A(2) defines a document of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled in the art.
Documents B-M define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661